DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 8 is objected to because of the following informalities:
Claim 8 line 2 “to the base” should be --to the upper portion--
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 9, 2, 3, 4, 5, 6, 7, 8, 10, 11, 12, 13, 14, 15, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 2, 3, 4, 5, 6, 7, 8, 10, 11, 12, 13, 14, 15, and 17 respectively, of U.S. Patent No. 11,209,149.  Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 of the present application includes the limitation on lines 7-8 “the lamp head having a plurality of LEDs”, Claim 10 of the present application includes on line 7 “the lamp head containing an LED board”, and Claim 16 of the present application includes on lines 19-20 “the lamp head having a plurality of LEDs connected to a circuit board”.  Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations included in the claims of the present application as discussed above, particularly limiting the lamp head to include a plurality of LEDs, as in Claim 1 of the present application, the lamp head including an LED board, as in Claim 10 of the present application, and the lamp head having a plurality of LEDs connected to a circuit board” as in Claim 16 of the present application are obvious and therefore not patentably distinct from the reference claims (i.e. Claim 1, Claim 10, and Claim 17) because the examined application claim is either anticipated by, or would have been obvious over, the reference claims.  The phrasing of “lamp head” implies a lamp structure included therewith, and utilizing LEDs mounted on an LED circuit board is commonly known in the art and would be an obvious choice to include in a lamp head for one of ordinary skill in the art.

Allowable Subject Matter
Claims 1-16 would be allowable upon filing of a Terminal Disclaimer with US Patent Number 11,209,149.
Claims 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims or upon filing of the Terminal Disclaimer as discussed above.
For the examiner’s reasons for the indication of allowable subject matter pertaining to independent Claims 1, 10, and 16, please see the reasons for allowance pertaining to the correlated claims (i.e., Claims 1, 10, and 17, respectively) as mailed 8/20/2021 for Application 16/744677, which has issued as US Patent Number 11,209,149.  The examiner notes that the reasons for the indication of allowable subject matter presented in the Allowance mailed 8/20/2021 for Application 16/744677 are not altered by the additional limitations included in Claims 1, 10, and 16 of the present application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In addition to the prior art discussed in this action, the applicant is directed to form 892, and particularly the references Hasan (US 2014/0331533), which discloses at least an emergency lighting unit including a housing having a cover and a lamp support rotatably positioned in the housing, a lamp head rotatably connected to the lamp support, the lamp head including a plurality of LEDs on a PCB and a lens, Lee (US 2012/0174448), which discloses at least an emergency lighting unit including a housing with an upper portion having an upper cover and a lower portion having a lower cover, a plurality of lamp supports connected to lamp heads disposed in the lower part, the lamp heads including a plurality of LEDs on a PCB, Martineau (US 2006/0215403), which discloses at least an emergency lighting unit including a housing with an upper portion having an upper cover and a lower portion having a lower cover, a plurality of swivel lamp supports connected to lamp heads disposed in the lower part, Hetrick (US 9,080747), which discloses at least an emergency lighting unit including a housing with an upper portion and a lower portion and a cover, a plurality of lamp supports connected to lamp heads disposed in the lower part and being rotatably mounted therein, the lamp heads including a plurality of LEDs mounted on a substrate, Katz (US 2007/0014115), which discloses at least an emergency lighting unit including a housing with an upper portion having an upper cover and a lower portion having a lower cover, a plurality of lamp supports connected to lamp heads disposed in the lower part, Hamel (US 2012/0287613), which discloses at least a rotatable lamp support and lamp head, the lamp head including a plurality of LEDs on a PCB and including a lens, Chen (US 2008/0291677), which discloses at least a rotatable lamp support and lamp head, the lamp head including a plurality of LEDs on a PCB and including a lens, Zeng (US 2009/0237934), which discloses at least a rotatable lamp support and lamp head, the lamp head including a plurality of LEDs on a PCB and including a lens, and Darling (US 3,772,527), which discloses at least an emergency lighting unit including a housing with a cover and a rotatable lamp support connected to a lamp head, the lamp support disposed in the housing and including an anti-rotation bracket connected to the lamp support for limiting rotation of the lamp support along with a stop positioned in the housing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN KRYUKOVA whose telephone number is (571)272-3761. The examiner can normally be reached M-F 9a.m. - 4p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 5712727044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN KRYUKOVA/Examiner, Art Unit 2875